—In an action to recover damages for medical mal*778practice, the defendants • County of Suffolk, Jordan Sklar, Robert Seinfeld, Nancy Blasi Miller, Erol Caypinar, and Hirmani Pardanani appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Costello, J.), entered September 15, 1999, as granted the plaintiff’s motion for leave to serve a late notice of claim pursuant to General Municipal Law § 50-e (5).
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the facts and circumstances of this case, the Supreme Court providently exercised its discretion in granting the plaintiff leave to serve a late notice of claim upon the County of Suffolk pursuant to General Municipal Law § 50-e (5) (see, Owens v New York City Health & Hosps. Corp., 271 AD2d 514; Matter of Makris v Westchester County, 208 AD2d 843; Matter of Holmes v New York City Hous. Auth., 201 AD2d 650; Matter of West v New York City Health & Hosps. Corp., 195 AD2d 517; cf., Moise v County of Nassau, 234 AD2d 275).
In light of this conclusion, we need not reach the appellants’ remaining contention (see, General Municipal Law § 50-d; Schiavone v Nassau County, 51 AD2d 980). Santucci, J. P., S. Miller, McGinity and Smith, JJ., concur.